IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 45 WM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
THOMAS MARK HARRIS,           :
                              :
              Petitioner      :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2014, the “Application for Reinstatement of

Appeal Rights Nunc Pro Tunc” is DENIED.